DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the 10/06/2021 Amendment for Application, title: “Linking A Transaction Account With A Form Factor”.

Status of the Claims
By the 10/06/02021 Response, no claim has been amended, cancelled or added.  Accordingly, claims 1-20 remain pending in the Application and have been examined.

Priority
This Application is a CON of US Application No. 14/625,865 filed 02/19/2015 (Patented No. 10,223,689) which claims the benefit of US Provisional Application No. 62/090,153 filed 12/10/2014.  
For the purpose of examination, the 12/10/2014 is considered to be the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 10,223,689.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application recites substantially the same limitations as the claims of Patent No. 10,223,689 with minor variations that would have been obvious to one of ordinary skills in the art.  In addition, both the application and patent are commonly owned.


Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); 
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-15 recite a computer-based method for linking a transaction account with a form factor as recited by the Application’s title.  Claims 16-19 recite a computer system and claim 20 recites a computer program with comparable elements and (Step 1-Yes).
Step 2A Prong 1:
Claim 1 recites a method comprising:
receiving, by an application executed by a mobile device, a provisioning script for a secure chip having a communication antenna and a secure chip identifier (ID), the secure chip embedded in a wearable device in communication with the mobile device;
transmitting, by the application executed by the mobile device, the provisioning script to the secure chip using a Bluetooth connection between the mobile device and the wearable device, wherein the secure chip executes the provisioning script, and wherein an alias code pre-provisioned on the secure chip is associated with a transaction account;
retrieving, by the application, the secure chip ID from the wearable device using the Bluetooth connection; and
transmitting, by the application, the secure chip ID to a transaction account issuer that issued the transaction account, wherein the transaction account issuer links the transaction account with the secure chip ID based on an association between the secure chip ID and the alias code.
In summary, the claim recites a process of using a mobile device along with an application for linking a transaction account with a wearable device (a form factor) by receiving a provisioning script, transmitting the provisioning script, retrieving a secure chip ID from the wearable device, transmitting the secure chip ID, and linking the secure 
The claim is drawn to managing payment authorization by linking the transaction account with the secure chip ID from the wearable device in order to authorize the wearable device to make payment transaction.  The claim is directed to a process of mitigating risk before authorizing payment, which is a fundamental economic practice (i.e., hedging, insurance, mitigating risk).  The additional elements, such as the mobile device, the wearable device with the secure chip, all are recited at a high level of generality and merely invoked to perform the generic steps including receiving, transmitting, retrieving, transmitting, and linking.  The mere nominal recitation of the generic computer components do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea (Step 2A, Prong 1-Yes).
Step 2A Prong 2:
The claim recites the additional elements of a computer based system, a mobile device, a secure chip, a provisioning script, an alias code, and a tangible form factor (a wearable device), all are recited at a high level of generality and merely invoked to perform the generic steps.  All the additional computer elements are the general computer elements as described in Applicant’s Application Publication (US PUB. No. 2016/0171482).  Paragraphs 58 of the Publication describes a data set may contain any type of information; paragraph 61 describes a network includes any cloud; paragraph 67 describes any databases, systems, devices, servers or other components; paragraph 68 describes encryption may be performed by way of any of techniques; paragraphs 70 any device, as well as various conventional support software and drivers typically associated with computers; paragraphs 74-75 describe any of the communications, inputs, storage, databases or displays; paragraph 86 describes any suitable identifier; and paragraph 91-93 describe any account, any device and code, any form of plastic, electronic, magnetic, radio frequency, wireless, audio and/or optical device, any entity, any bank.  Applicant’s Publication does not describe how these computer elements are different from the general computer components and are merely invoked as tools to perform the generic steps.  
The newly added Bluetooth connection technology, via the 05/03/2021 Amendment, is a well-understood technology and does not make the abstract idea less abstract because it is merely for communication between the mobile device and the wearable device.  The Bluetooth connection technology either individually or in combination with other computer elements does not integrate the abstract idea into a practical application.  Each recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea (Step 2A, Prong 2-No).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of linking a transaction account with a secure chip ID by receiving, transmitting, retrieving, transmitting, and linking the transaction account with the secure 
The dependent claims:
Claim 2 – more details about generating the provisioning script for the secure chip (this claim individually or in combination with others do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea).

Claim 3 – more details about the secure chip comprise a communication antenna and a secure chip ID (this claim individually or in combination with others does not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea).

Claims 4 and 5 – more details about housing the secure chip with a form factor “wearable device” (these claims individually or in combination with others do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea).

Claim 6 – more details about the provisioning script (this claim individually or in combination with others does not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea).

Claims 7, 8, and 9 – more details transmitting the provisioning script from a mobile device to a form factor (these claims individually or in combination with others do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea).

Claim 10 more details about the form factor (this claim individually or in combination with others does not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea).

Claim 11 – more details about the local memory (this claim individually or in combination with others does not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea).
this claim individually or in combination with others does not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea). 

Claims 13 and 14 – more details about the secure chip that is used for transaction and housed with a form factor (these claims individually or in combination with others do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea).
 
Claim 15 – more details about the secure chip that is configured to interact with a RFID reader (this claim individually or in combination with others does not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Every recited combination between the recited computing hardware and the recited computing functions has been considered.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
Claims 16-19 recite a computer system and Claim 20 recites a computer program with the same elements and limitations for implementing the method claims 1-15.  Therefore, these claims are also rejected under the same rationale provided in claims 1-15. 
The focus of the claims is on utilizing a mobile device for receiving and transmitting transaction data to a transaction account issuer to link a transaction account with a secure chip ID embed in a wearable device in order to authorize the wearable device to manage payment transactions.  The claims are not directed to a new type of processor, a secure chip, a mobile device, a computer network, a form factor, or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US Pub. No. 2015/0161587 A1, filing date 09/02/2014) (hereinafter “Khan”).
As per Claim 1, Khan teaches a method comprising,
Khan teaches the following limitations: 
receiving, by an application executed by a mobile device, a provisioning script for a secure chip having a communication antenna and a secure chip identifier (ID), the secure chip embedded in a wearable device in communication with the mobile device
(see Khan, Abstract “Systems, methods, and computer-readable media for provisioning and/or authenticating credentials are provided …. The financial institution system may be configured to … create a link between an actual commerce credential and a virtual commerce credential, provision the virtual commerce credential on the electronic device”, 
para. 17 “Figs 5-6 are flowcharts of illustrative processes for provisioning and authenticating credentials on an electronic device”, 
para. 22 “As shown in FIG. 2, and as described in more detail below, electronic device 100 may include a processor 102, memory 104, communications component 106, power supply 108, input component 110, output component 112, antenna 116, and near field communication ("NFC") component 120, where input component 110 and output component 112 may sometimes be a single I/O component or I/O interface 114, such as a touch screen, that may receive input information through a user's touch of a display screen and that may also provide visual information to a user via that same display screen.  Electronic device 100 may also include a bus 118 that may provide one or more wired or wireless communication links or paths for transferring data and/or power to, from, or between various other components of device 100”, 
para. 32 “Fig. 5 …. Additionally, such a user selected card request of credential provisioning request data 552 may include any suitable security information associated with the selected credential that may be used by financial institution subsystem 350 for provisioning that credential onto device 100 … Additionally or alternatively, credential provisioning request data 552 may include any other suitable information that may be useful to commercial entity subsystem 400 for enabling the provisioning of the selected credential on device 100 (e.g., an SSD identifier, which may be indicative of an available SSD 154 of NFC component 120 of device 100 that may be able to receive such a provisioned credential),
para. 32-52 and Figure 5 “flowcharts of illustrative processes for provisioning and authenticating credentials on an electric device”,
para. 62 and Figure 6 “flowcharts of illustrative processes for provisioning and authenticating credentials on an electric device”,
and para. 67 “Electronic device 100 may be any portable, mobile, hand-held, or miniature electronic device that may be configured to conduct financial transactions wherever a user travels. … Illustrative miniature electronic devices can be integrated into various objects that may include, but are not limited to, watches, rings, necklaces, belts, accessories for belts, headsets, accessories for shoes, virtual reality devices, glasses, other wearable electronics, accessories for sporting equipment, accessories for fitness equipment, key chains, or any combination thereof. Alternatively, electronic device 100 may not be portable at all, but may instead be generally stationary.”); 
Khan in view of Jardany teaches the following limitations: 
transmitting, by the application executed by the mobile device, the provisioning script to the secure chip using a Bluetooth connection between the mobile device and the wearable device, wherein the secure chip executes the provisioning script, and wherein the alias code pre-provisioned on the secure chip is associated with a transaction account 
(see Khan, para. 67 “Electronic device 100 may be any portable, mobile, hand-held, or miniature electronic device that may be configured to conduct financial transactions wherever a user travels. … Illustrative miniature electronic devices can be integrated into various objects that may include, but are not limited to, watches, rings, necklaces, belts, accessories for belts, headsets, accessories for shoes, virtual reality devices, glasses, other wearable electronics, accessories for sporting equipment, accessories for fitness equipment, key chains, or any combination thereof. Alternatively, electronic device 100 may not be portable at all, but may instead be generally stationary.”,
para. 34 “In response to  … For example, at step 506 of process 500 of FIG. 5, commercial entity subsystem 400 may generate and transmit credential provisioning instruction data 556 to financial institution subsystem 350 (e.g., to payment network subsystem 360 of financial institution subsystem 350),
para. 35 “In response to … For example, at step 510 of process 500 of FIG. 5, financial institution subsystem 350 may pull specific data from the credential provisioning instruction data 556 (e.g., the credential identification information for the selected credential), access one or more databases of information available to financial institution subsystem 350 that may be useful for generating one or more descriptors and/or various types of metadata that may aid any eventual user interaction with the credential once provisioned on device 100”,
para. 32-52 and Figures 5 and 6 “flowcharts of illustrative processes for provisioning and authenticating credentials on an electric device”, 
Also, see Jardany, para. 98 “FIG. 6 shows one embodiment of the wearable RFID device in the context of a transaction within an interrogation zone 600. As shown, in this case, the wearable element is a wristband 603, and the RFID tag is embedded in the wristband.  The tag is interrogated by an RFID reader 602 of a sales terminal 601 (and/or top-up terminal));
Jardany teaches the following limitations:
retrieving, by the application, the secure chip ID from the wearable device using the Bluetooth connection 
(see Jardany, para. 98 “FIG. 6 shows one embodiment of the wearable RFID device in the context of a transaction within an interrogation zone 600. As shown, in this case, the wearable element is a wristband 603, and the RFID tag is embedded in the wristband.); and 
Khan teaches the following limitations: 
transmitting, by the application, the secure chip ID to a transaction account issuer that issued the transaction account (see Khan, para. 38 “Next, in response to … For example, at step 512 of process 500 of FIG. 5, commercial entity subsystem 400 (e.g., SMP broker component 410) may analyze the received credential provisioning response data 560 and may then generate and transmit pass data 562 to electronic device 100”, 
para. 32-52 and Figures 5 and 6 “flowcharts of illustrative processes for provisioning and authenticating credentials on an electric device”.
Applicant’s claims disclose a method of provisioning a wearable device via a mobile phone (possibly due to the reason that the wearable device is equipped only with Bluetooth technology).  Khan discloses a method of provisioning and authenticating an electronic device (i.e., a mobile phone).  However, Khan also discusses that the electronic devices may be any portable, mobile, hand-held, or miniature electronic device that may be configured to conduct financial transactions wherever a user travels.  The miniature electronic devices includes a form factor that can be integrated into various objects such watches, rings, necklaces, belts, accessories for belts, headsets, accessories for shoes, virtual reality devices, glasses, other wearable electronics (see para. 67).  Therefore, the wearable devices disclosed by Khan do include the Bluetooth technology so that they may be use to conduct financial transactions.
The difference between the present claims and Khan is that present claims disclose a method of provisioning a wearable device (such as a bracelet, ring, or fob) via a mobile phone, while Khan discloses a method for provisioning and authenticating an electronic device (i.e., a mobile phone) including the miniature electronic devices and wearable devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for Khan to provision a wearable device via a mobile phone since the wearable devices have the Bluetooth technology and that provisioning a wearable device is not different than provisioning a mobile phone.  The motivation can Electronic device 100 may be any portable, mobile, hand-held, or miniature electronic device that may be configured to conduct financial transactions wherever a user travels”.
Furthermore, the Examiner interprets that Khan’s wearable devices include an RFID so that they can be configured to conduct financial transactions (see para. 67).  However, in order to avoid further arguments, Examiner finds that Jardany discloses a wearable RFID device with an RFID (see Figure 6 and description).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Jardany (a wearable RFID device) in the method of Khan to facilitate provisioning and authenticating a wearable device using a mobile phone in order to provide more alternative way for conducting financial transactions and a more convenient way to carry for travelers.  The motivation of the combination can be found in Khan, para 67 “Electronic device 100 may be any portable, mobile, hand-held, or miniature electronic device that may be configured to conduct financial transactions wherever a user travels”.

As per Claim 2, Khan teaches further comprising requesting, by the application, generation of the provisioning script for the secure chip (see Khan, para. 22 “secure element”, para. 32-52 and Figures 5 and 6).

As per Claim 3, Khan teaches wherein the secure chip comprises a communication antenna and a secure chip ID (see Khan, para. 22 “near field communication (NFC)”, “secure element”).

As per Claim 4, Khan teaches wherein the secure chip ID is housed in a local memory of a form factor (see Khan, para. 67 “miniature electronic devices”).

As per Claim 5, Khan teaches wherein the secure chip is housed with a form factor (see Khan, para. 67 “Some miniature electronic devices may have a form factor that is smaller than that of hand-held electronic devices, such as an iPod.TM.”).

As per Claim 6, Khan teaches further comprising storing, by the application, the provisioning script to a local memory housed with a form factor (see Khan, para. 22, 67, 69; Figure 2/element 104).

As per Claim 7, Khan teaches wherein the provisioning script is transmitted from a mobile device to a local memory of a form factor (see Khan, para. 22, 67, 69; Figure 2/element 104).  

As per Claim 8, Khan teaches wherein the provisioning script is transmitted from a mobile device to a local memory of a form factor via Bluetooth communication (see Khan, para. 22 “near field communication (NFC)”, “secure element”).

As per Claim 9, Khan teaches wherein the provisioning script is transmitted from a mobile device to a local memory of a form factor, wherein the local memory is a memory of the form factor that is wearable (see Khan, para. 22, 67).

As per Claim 10, Khan teaches wherein the wearable form factor is at least one of a bracelet, ring, wristband, key ring fob, retractable ID, necklace, jewelry charm, lanyard, watch, band, or pin (see Khan, para. 67).

As per Claim 11, Khan teaches wherein a local memory is in data communication with the secure chip (see Khan, para. 22 “near field communication (NFC)”, “secure element”).

As per Claim 12, Khan teaches wherein a user securely logs into the application to associate at least one of a newly requested transaction account or the transaction account to at least one of the alias code or an identifier of a form factor (see Khan, para. 32-52, 67; Figures 5 and 6).

As per Claim 13, Khan teaches wherein the secure chip is utilized in a transaction (see Khan, para. 22 “secure element”).

As per Claim 14, Khan teaches wherein the secure chip is housed with a form factor that is an activity tracker (see Khan, para. 22 “secure element”, 67 “”other wearable electronics, accessories for sporting equipment, accessory for fitness equipment”).

As per Claim 15, Khan teaches wherein the secure chip is configured to interact with a radio-frequency identification reader coupled to a point of sale system (see Khan, para. 22 “secure element”, Figure 5/element 200).

As per Claim 16, this claim written in computer system form corresponds to claim 1 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 1.

As per Claim 17, this claim written in computer system form corresponds to claim 2 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 2.

As per Claim 18, this claim written in computer system form corresponds to claim 3 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 3.

As per Claim 19, this claim written in computer system form corresponds to claim 4 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 4.

As per Claim 20, this claim written in computer program form corresponds to claim 1 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 1.
Response to Arguments
Double Patenting
In view of Applicant’s 03/31/2020 Response, the double patenting rejection is withheld until the claims are in condition for allowance.

Claim Rejections - 35 USC § 101
Applicant’s 10/06/2021 Response contains the same arguments for the 101 rejection as that in the 05/03/2021 Response.  The Examiner has re-reviewed the response in the previous Office Action, issued on 07/07/2021, and concluded that the response is adequate and proper.  The response can be found in the previous 07/07/2021 Office Action, and not included here.  In conclusion, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
Applicant’s arguments primarily around that Khan does not explicitly disclose provisioning a wearable device via a mobile phone using a Bluetooth connection between the mobile device and the wearable device.  The Examiner disagrees.  While Khan discloses method of provisioning an electronic device, it also discusses that it can provision other wearable devices and the wearable devices disclosed by Khan are inherited with Bluetooth technology (see para. 67).  Hence, for the reasons explained in paragraphs 33-35 above, Khan in view of Jardany discloses the claim limitations.  
In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims is MAINTAINED.
Conclusion
Claims 1-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697